Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-20 in the reply filed on December 2nd, 2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2nd, 2021.

Terminal Disclaimer
The terminal disclaimer filed on July 5th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,751,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, 11, 12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "substantially", “substantial”, or “proximate” are respectively presented in claims 6, 11, 12, 14, and 16 is a relative term which renders the claim indefinite.  The terms "substantially" and “substantial” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b)(III)(D).
Claims 7, 9, 17, and 19-20 further incorporate the identified indefinite term(s) through claim dependency and are accordingly additionally rejected based on the same. 
The term "near" in claims 12, 14, 23, and 25 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b)(I).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 9-10, 12, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Parke et al (US 2014/0200094).
Claim 6:	Parke et al teaches a first sporting apparatus, the first sporting apparatus comprising:
a first monitoring device proximate to an area of impact of the first sporting apparatus (Parke Figure 1; Paragraph [0016]), the first monitoring device comprising:
a processor(Parke Figure 2; Element 200); and
a memory coupled with the processor (Parke Figure 2; Element 206; Paragraph [0018]), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
capturing data of a pre-impact path of a swing of the first sporting apparatus (-start of the swing- Parke Figure 3; Paragraph [0034]); 
capturing data of a post-impact path of the swing of the first sporting apparatus (-swing follow through- Parke Figure 3; Paragraph [0034]);
trimming the data of the post-impact path, wherein trimming the data of the post-impact path comprises removing data captured during substantial post-impact vibrations of the first sporting apparatus (-describing the detection of impact and limiting of the data reconstruction to points/milestones collected up to the ball impact/address that would inherently exclude post impact vibrations occurring immediately after the impact/address- Parke Paragraphs [0034], [0049], [0050]); and
determining a hypothetical swing path of the swing of the first sporting apparatus based on the data of the pre-impact path and the trimmed data of the post-impact path (Parke Paragraph [0034]-[0036], [0049]).

Claim 7: In addition to the above, Parke et al teaches the first sporting apparatus of claim 6, wherein the determining of the hypothetical swing path of the swing of the first sporting apparatus is additionally based on at least data of an impact of the swing of the first sporting apparatus with a sporting object (Parke Paragraphs [0026], [0045]).  

Claim 9:  In addition to the above, Parke et al teaches the first sporting apparatus of claim 6, wherein the hypothetical swing path is a hypothetical post-impact swing path(-swing follow through- Parke Paragraph [0034]).  

Claim 10: Parke et al teaches a system comprising: a first sporting apparatus, the first sporting apparatus comprising: 
a first monitoring device(Parke Figure 1; Paragraph [0016]), the first monitoring device comprising: 
a first processor(Parke Figure 2; Element 200); and 
a first memory coupled with the first processor(Parke Figure 2; Element 206; Paragraph [0018]), the first memory comprising executable instructions that when executed by the first processor cause the first processor to effectuate operations comprising:
capturing data of a first pre-impact path of a first swing portion of a first swing of the first sporting apparatus(-start of the swing- Parke Figure 3; Paragraph [0034]); and 
capturing data of a first post-impact path of a second swing portion of the first swing of the first sporting apparatus(-swing follow through- Parke Figure 3; Paragraph [0034]); and 
a remote apparatus, the remote apparatus comprising: 
a remote processor(-Wherein a processor and memory are understood as inherent elements of a smart phone disclosed for processing the swing data- Parke Paragraphs [0018], [0027], [0100]); and 
a remote memory coupled with the remote processor(-Wherein a processor and memory are understood as inherent elements of a smart phone disclosed for processing the swing data- Parke Paragraphs [0018], [0027], [0100]), the remote memory comprising executable instructions that when executed by the remote processor cause the remote processor to effectuate operations comprising: 
receiving the data of the first pre-impact path and the data of the first post-impact path (Parke Paragraphs [0018], [0027], [0100]); 
trimming the data of the first post-impact swing path wherein trimming the data of the post-impact path comprises removing data captured during substantial post-impact vibrations of the first sporting apparatus (-describing the detection of impact and limiting of the data reconstruction to points/milestones collected up to the ball impact/address that would inherently exclude post impact vibrations occurring immediately after the impact/address- Parke Paragraphs [0034], [0049], [0050]); and
determining a hypothetical post-impact swing path of the first swing of the first sporting apparatus based on the data of the first pre-impact path, and the trimmed data of the first post-impact path (Parke Paragraph [0034]-[0036]).  

Claim 12:  In addition to the above, Parke et al teaches the system of claim 10, wherein the first monitoring device is located proximate to an area of impact for the first sporting apparatus (Parke Figure 1; Paragraph [0016]).  

Claim 16: Parke et al teaches a method comprising: 
a. capturing data of a first pre-impact path of a first swing of a sporting apparatus(-start of the swing- Parke Figure 3; Paragraph [0034]) comprising 
a monitoring device, the monitoring device being sized, shaped, and positioned relative to the sporting apparatus such that the sporting apparatus comprising the monitoring device exhibits swing characteristics substantially similar to a comparable sporting apparatus without the monitoring device(-Wherein placing the device internal to the club is understood to maintain aerodynamic characteristics substantially similar to the club without the monitoring device installed- Parke Figure 1; Paragraph [0016]);  Page 5 of 7 4839-5397-4407.1DOCKET NO.: U2017-51-277 US/094167.000005PATENT Application No.: 15/671,571 
Office Action Dated: December 17, 2018 b. capturing data of a first post-impact path of the first swing of the sporting apparatus(-swing follow through- Parke Figure 3; Paragraph [0034]); 
c. trimming the data of the first post-impact path wherein trimming the data of the post-impact path comprises removing data captured during substantial post-impact vibrations of the first sporting apparatus (-describing the detection of impact and limiting of the data reconstruction to points/milestones collected up to the ball impact/address that would inherently exclude post impact vibrations occurring immediately after the impact/address- Parke Paragraphs [0034], [0049], [0050]); and 
d. determining, based at least in part on the data of the first pre-impact path and trimming the data of the first post-impact path, a first hypothetical swing path of the sporting apparatus(Parke Paragraph [0034]-[0036]).  

Claim 17:  In addition to the above, Parke et al teaches the method of claim 16 further comprising displaying the first hypothetical swing path on a display (Parke Figures 5A, 5B; Paragraph [0060]).  

Claim 20: In addition to the above, Parke et al teaches the method of claim 16 wherein the sporting apparatus comprises a golf club (Parke Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parke et al (US 2014/0200094) as applied to at least claims 6-7, 9-10, 12, 16-17, and 20 above, and further in view of Eyestone et al (US 2006/0084516).

Claim 11:  In addition to the above, the combination of Parke and Eyestone teaches the system of claim 10, wherein the remote processor further effectuates operations comprising determining the hypothetical post-impact swing path of the first swing of the first sporting apparatus additionally based at least on data of a portion of the first post-impact swing path, wherein the data of the portion of the first post-impact swing path comprising data of when vibrations of the first sporting apparatus have substantially ceased(Eyestone Paragraph [0209]).
The prior art of Park does not explicitly present the use of post impact comprising data when vibrations of a club head have substantially ceased however in an analogous reference Eyestone teaches that this feature was known at the time of invention in monitoring the spike in vibration due to impact and gradual dissipation thereof (Eyestone Paragraph [0209]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing data to utilize post impact data including when vibrations have substantially ceased as taught by Eyestone in the invention of Park in order to ensure proper identification of impact and follow through swing events.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Parke et al (US 2014/0200094) as applied to at least claims 6-7, 9-10, 12, 16-17, and 20 above, and further in view of Grober (US 8,109,816).

Claim 14:   The combination of Parke & Grober teaches the invention including calculating and displaying the swing path as presented above.  While Parke is silent regarding the remote processor further effectuates operations comprising determining the hypothetical post-impact swing path of the first swing of the first sporting apparatus additionally based on data of a second monitoring device near a non-impact area of the first sporting apparatus, in a related invention Grober teaches that is was known as the time of invention to use additional monitoring devices near a non-impact portion area of the club (grip) and provides the benefit of providing differential sensor data between the two sensors and enabling the determination of a pivot point (Grober Abstract Figure 1; Elements 220, 225).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing data to have incorporated the use of a second sensor as taught by Grober in the prior art of Parke to provide the benefit of providing differential sensor data between the two sensors and enabling the determination of a pivot point as taught by Grober.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parke et al (US 2014/0200094) as applied to at least claims 6-10, 12, 16-18, and 20 above, and further in view of Hasimoto et al (US 2011/0224012).

Claim 15: The combination of Parke & Hasimoto teaches the invention including calculating and displaying the swing path as presented above.  While Parke is silent regarding the remote processor further effectuates operations comprising providing instructions to display the hypothetical post-impact swing path, in a related analogous invention Hashimoto teaches that it was known to display the post impact swing path (Displays full swing plane from swing back through follow through- Hashimoto Paragraphs [0014], [0135]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing data to have displayed the post impact portion of the swing as taught by Hashimoto in the prior art of Parke in order to allow for the evaluation of a players follow through swing.  
Response to Arguments
Applicant's arguments filed July 5th, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 8 through 10 of the Applicant’s above dated reply, the Applicant presents that the sue of the terms "substantially", “substantial”, or “proximate” are not indefinitely and should not be rejected under section 112 because terms are relatively definite and would be understood as such by a person of ordinary skill in the art.  
Responsive to the preceding, the Applicant’s arguments are respectfully non-persuasive as the context of the terms "substantially", “substantial”, or “proximate” are provided without explicit or implicit qualification that would functionally limit the scope and/or magnitude of these subjective standards to general guidelines that would enable a person of ordinary skill in the art to determine the requisite degree of these terms and the related scope of the claims as presented.

Continuing on pages 10 and 11 of the Applicant’s above dated remarks, the Applicant presents that claim features directed to the trimming of the post impact data as comprising removing data captured during substantial post impact vibrations of the sporting apparatus are not taught by the prior art of record including Parke.
Responsive to the preceding the prior art of Parke is noted as additionally teaching the claimed features as now incorporated in to the independent claims and as cited above in at least so much as Parke teaches reducing the swing to various milestone events for the reconstruction of the swing up to the detected ball impact (Parke Paragraph [0043]).  As noted in the rejection under section 112 as presented above the removing data captured during ‘substantial’ post impact vibrations of the sporting apparatus is rendered indefinite since it is unclear what the applicant intends to encompass by “substantial” post impact vibrations.  However, as the system of Parke reduces the measured swing into a plurality of swing milestones including the address of the ball by the club and conclusion of the swing, that these milestones would necessarily exclude the period of highest vibration immediately following the club impact while retaining the use of post impact data with the milestone defining the conclusion of the swing when “substantial” post impact vibrations could reasonably be understood to have ceased.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715